PER CURIAM.
These are petitions to review decisions of the District of Columbia Tax Court. Respondents, during the taxable years here involved, were engaged in the practice of engineering, either individually or as partners. The District of Columbia claimed a tax under the unincorporated business franchise tax provisions of the District of Columbia Code.1 The Tax Court entered decisions against the District of Columbia. In its opinion that court clearly, and we think correctly, stated and discussed the issues in the cases and reached the correct result. We see no need for further discussion here.
Affirmed.

. 61 Stat. 332 (1947), amended, 62 Stat. 206 (1948), D.C.Code, § 47-1554 (1951); 61 Stat. 345 (1947), D.C.Code, § 47-1574 (1951)